United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT

                                  ___________

                                  No. 96-3294
                                  ___________

Gertrude D. Woodbeck,               *
                                    *
           Appellant,               *
                                    *
      v.                            * Appeal from the United States
                                    * District Court for the
Wal-Mart Stores, Inc., sued as      * District of Minnesota.
"Wal-Mart Store, Inc.",             *
                                    *      [UNPUBLISHED]
           Appellee.                *
                               ___________

                     Submitted:    May 8, 1997

                         Filed: May 13, 1997
                                 ___________

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
                               ___________

PER CURIAM.


     Gertrude Woodbeck appeals the district court’s1 entry of judgment for
Wal-Mart on a jury verdict and denial of her motion for a new trial in her
diversity action.   We affirm.


     Woodbeck filed this action in the district court against Wal-Mart
Stores, Inc. (Wal-Mart), seeking to recover for injuries she sustained on
February 3, 1994, when she slipped and fell on a patch of ice in the
parking lot of Sam’s Club in White Bear Lake, Minnesota, which is owned and
operated by Wal-Mart.   Woodbeck




     1
      The Honorable John M. Mason, United States Magistrate Judge
for the District of Minnesota, to whom the case was referred for
final disposition by consent of the parties pursuant to 28 U.S.C.
§ 636(c).
alleged that Wal-Mart negligently failed to properly maintain its premises
by clearing its front entryway of ice and snow, causing her injuries.


     The court submitted an assumption-of-risk instruction to the jury,
in addition to negligence instructions, and included on the special verdict
form a question asking whether Woodbeck assumed the risk of injury, in
addition to questions regarding each party’s negligence and fault.             The
jury returned a verdict in favor of Wal-Mart, finding that Woodbeck had
assumed the risk of injury but was not negligent, and that Wal-Mart was not
negligent.    Woodbeck moved for a new trial, arguing that the court erred
in giving the assumption-of-risk instruction because she did not primarily
assume the risk; the district court denied the motion.


     The     district   court   has   broad   discretion   in   formulating   jury
instructions, and this court will reverse only when the instructions,
viewed in their entirety, contained an error that affected the substantial
rights of the parties.    See Ryther v. KARE 11, 108 F.3d 832, 846 (8th Cir.
1997) (en banc), petition for cert. filed, 65 U.S.L.W. 3694 (U.S. Apr. 4,
1997) (No. 96-1571).    Even if a portion of the instruction is technically
incorrect, this court will not reverse if the jury had an understanding of
the issues and its duty to determine those issues, and it was not misled
by the instruction.      See Gray v. Bicknell, 86 F.3d 1472, 1485 (8th Cir.
1996).
     Minnesota recognizes two kinds of assumption of risk defenses --
primary and secondary.     See Andren v. White-Rodgers Co., 465 N.W.2d 102,
104 (Minn. Ct. App. 1991).        Secondary assumption of risk is a form of
contributory negligence, see Wagner v. Thomas J. Obert Enters., 396 N.W.2d
223, 226 (Minn. 1986), and does not bar a plaintiff from recovering, as
primary assumption of risk does,




                                       -2-
see Piotrowski v. Southworth Prods. Corp., 15 F.3d 748, 753 (8th Cir.
1994).


      Even assuming, as Woodbeck argues, that she could not have been found
to have primarily assumed the risk, the district court did not abuse its
discretion in submitting the assumption-of-risk instruction to the jury.
See Adee v. Evanson, 281 N.W.2d 177, 180 (Minn. 1979) (standard of review).
Neither the assumption-of-risk instruction nor the question on the verdict
form indicated that primary assumption of risk was involved, and there is
no indication that the finding that Woodbeck assumed the risk acted as a
complete bar to recovery.     The jury was also instructed on negligence, and
the verdict form instructed the jury to consider the parties’ negligence
regardless of its answer to the assumption of risk question.             Cf. id.
(assumption-of-risk instruction properly given where trial court instructed
it   was   to   be   considered   in   relation   to   plaintiff’s   contributory
negligence); Beckman v. V.J.M. Enters., Inc., 269 N.W.2d 37, 39 (Minn.
1978) (assumption of risk remains one aspect of contributory negligence;
instruction proper if evidence creates assumption of risk issue).


      Accordingly, we affirm.


      A true copy.


            Attest:


                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -3-